            Case 3:19-cv-02573-EMC Document 277 Filed 03/04/20 Page 1 of 12



 1    DURIE TANGRI LLP
      DARALYN J. DURIE (SBN 169825)
 2    ddurie@durietangri.com
      MARK A. LEMLEY (SBN 155830)
 3    mlemley@durietangri.com
      217 Leidesdorff Street
 4    San Francisco, CA 94111
      Telephone: (415) 362-6666
 5    Facsimile: (415) 236-6300

 6    HILLIARD & SHADOWEN LLP
      STEVE D. SHADOWEN (pro hac vice)
 7    steve@hilliardshadowenlaw.com
      1135 W. 6th Street, Suite 125
 8    Austin, TX 78703
      Telephone: (855) 344-3298
 9    Facsimile: (361) 882-3015
10    HAGENS BERMAN SOBOL SHAPIRO LLP
      STEVE W. BERMAN (pro hac vice)
11    steve@hbsslaw.com
      1301 Second Avenue, Suite 2000
12    Seattle, WA 98101
      Telephone: (206) 623-7292
13    Facsimile: (206) 623-0594
14    Interim Co-Lead Class Counsel
15    (Additional Counsel for Plaintiffs Listed on Signature Page)
16

17                                IN THE UNITED STATES DISTRICT COURT

18                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

19                                         SAN FRANCISCO DIVISION

20
21   PETER STALEY, et al.                                  Case No. 3:19-cv-02573-EMC

22                                Plaintiffs,              PLAINTIFFS’ NOTICE OF MOTION AND
                                                           MOTION FOR LEAVE TO FILE MOTION
23          v.                                             FOR RECONSIDERATION BASED ON
                                                           NEWLY DISCOVERED EVIDENCE
24   GILEAD SCIENCES, INC., et al.
                                                           Ctrm: 5-17th Floor
25                                Defendants.              Judge: Honorable Edward M. Chen

26

27
           REDACTED VERSION OF DOCUMENT PROVISIONALLY FILED UNDER SEAL
28

                PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE MOTION FOR
           RECONSIDERATION BASED ON NEWLY DISCOVERED EVIDENCE / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 277 Filed 03/04/20 Page 2 of 12



 1                                   NOTICE OF MOTION AND MOTION
 2          TO DEFENDANTS AND THEIR COUNSEL OF RECORD:
 3          PLEASE TAKE NOTICE THAT pursuant to Civil Local Rule 7-9(b)(2), Plaintiffs hereby
 4   move this Court to grant them leave to file a motion for reconsideration of this Court’s March 3, 2020

 5   Order Granting in Part and Denying in Part Defendants’ Motions to Dismiss (hereinafter “Order”) based

 6   on newly discovered evidence. This motion is based on this Notice of Motion and Motion for Leave to

 7   File a Motion for Reconsideration, the Memorandum of Points and Authorities, the Declaration of

 8   Eamon P. Kelly (“Kelly Decl.”) and the exhibits attached hereto, the papers on file in this action, the

 9   arguments of counsel, and any other matter the Court may properly consider.

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE MOTION FOR
            RECONSIDERATION BASED ON NEWLY DISCOVERED EVIDENCE / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 277 Filed 03/04/20 Page 3 of 12



 1                             MEMORANDUM OF POINTS AND AUTHORITIES
 2          Yesterday the Court issued a comprehensive, carefully reasoned opinion rejecting the majority of

 3   the Defendants’ arguments in support of their motions to dismiss the Plaintiffs’ Complaint. Plaintiffs

 4   bring this motion for the limited purpose of asking the Court to reconsider its decision to dismiss with

 5   prejudice their antitrust claims against Japan Tobacco (“JT”) and Gilead for their agreement to restrict

 6   competition for HIV products. In dismissing Plaintiffs’ claims, the Court noted that Gilead and JT

 7   “entered into one agreement only,” the March 2005 License Agreement concerning EVG, and reasoned

 8   that Plaintiffs’ allegations based solely on this exclusive license were insufficient to state a violation of

 9   the antitrust laws because the agreement at issue does not include an “express provision containing a No-
10   Generics Restraint.” Order at 32-33 (ECF No. 273). The Court dismissed Plaintiffs’ claims with
11   prejudice because Plaintiffs didn’t provide a basis to cure the deficiency.
12          However, since argument on the Defendants’ motions to dismiss, JT has produced new evidence
13   that would allow Plaintiffs to amend the Complaint and cure the precise deficiency identified by the
14   Court. Through a careful review of Japanese documents, Plaintiffs were able to identify discussion of the
15   terms of a separate agreement, signed in July 2003, pursuant to which Gilead granted JT an exclusive
16   license to develop and commercialize TDF, FTC, TAF, and Truvada (TDF/FTC) in Japan (the “July
17   2003 Agreement”). This agreement, which was produced on February 21, 2020, features the same type
18   of express No-Generics Restraint that is pervasive in Gilead’s agreements with its other competitor co-
19   defendants, and which the Court found sufficient to state a claim with respect to Janssen and BMS.

20   Order at 22-31, 33-36 (denying motions to dismiss claims against BMS and Janssen based on the No-
21   Generics Restraints). This newly discovered evidence, which directly contradicts statements made by
22   JT’s counsel at the hearing on the motions to dismiss, had not been previously produced and was
23   unavailable and unknown to Plaintiffs during the briefing and argument of the motions. In light of this
24   new evidence, Plaintiffs respectfully ask the Court to reconsider its order and grant leave to amend the
25   allegations against JT.

26
            A.      Plaintiffs Have Diligently Pursued Discovery from Japan Tobacco and Expeditiously
27                  Seek Reconsideration Based on the Newly Discovery Evidence.

28          Under Civil Local Rule 7-9, a party seeking reconsideration of an interlocutory order must
                                                             1
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE MOTION FOR
            RECONSIDERATION BASED ON NEWLY DISCOVERED EVIDENCE / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 277 Filed 03/04/20 Page 4 of 12



 1   request leave of the Court, “specifically show[ing] reasonable diligence in bringing the motion” and, as

 2   relevant here, “[t]he emergence of new material facts or a change of law occurring after the time of such

 3   order.” Civ. L.R. 7-9(a)-(b)(2); cf. Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.

 4   2000) (district courts may grant a motion for reconsideration when “presented with newly discovered

 5   evidence”).

 6          Despite diligently seeking discovery from JT, Plaintiffs only learned of the July 2003 Agreement

 7   after submitting their opposition brief and after oral argument on January 16, 2020. Plaintiffs served

 8   requests for production in September 2019, but only began receiving substantial document productions

 9   from JT in December 2019. Kelly Decl. ¶ 3. On January 8, 2020, just days before the hearing, JT
10   produced almost 2,000 pages of documents, including numerous documents in Japanese. Id. ¶ 4.
11   Plaintiffs conducted a review of the Japanese language documents and discovered what appeared to be a
12   summary of the terms of the July 2003 Agreement, including references to non-compete provisions. Id.
13   Plaintiffs obtained a translation of the summary of terms on February 6. Id. ¶ 5. During a telephonic
14   meet and confer on February 11, Plaintiffs requested that JT produce the final, executed version of the
15   July 2003 Agreement in English. Id. ¶ 6. JT finally agreed to produce the agreement on February 21. Id.
16   ¶ 7. Plaintiffs are presenting this new evidence just days after obtaining it and seek reconsideration the
17   day after the Order was issued. There should be no dispute that Plaintiffs have satisfied the requirements
18   of Local Rule 7-9. 1
19          B.      New Evidence Directly Contradicts JT’s Statements to the Court and Provides a
                    Basis to Amend the Complaint That Was Not Previously Available to the Plaintiffs
20                  or the Court.
21          JT’s motion to dismiss was premised, first and foremost, on the notion that JT is different than its
22   co-defendants because it didn’t sign a No-Generics Restraint promising not to compete with Gilead’s
23

24   1
       Even if Gilead or JT could argue that the requirements of Local Rule 7-9 are not satisfied, the Court of
25   course retains discretion to sua sponte reconsider its order. See Tsyn v. Wells Fargo Advisors, LLC, No.
     14-CV-02552-LB, 2016 WL 7635883, at *1 (N.D. Cal. June 27, 2016) (Beeler, J.) (noting that Local
26   Rule 7-9 “does not restrict the court’s ability to revisit its previous orders” because “for as long as it has
     jurisdiction of a case, a trial court has the ‘inherent . . . power’ to ‘reconsider, rescind, or modify’ its
27   interlocutory decisions.”) (quoting City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254
     F.3d 882, 885 (9th Cir. 2001)); Wilkins-Jones v. Cty. of Alameda, No. C-08-1485 EMC, 2012 WL
28   3116025, at *4 (N.D. Cal. July 31, 2012) (Chen, J.) (“[a] district court may reconsider and revise a
     previous interlocutory decision for any reason it deems sufficient”) (citation omitted).
                                                               2
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE MOTION FOR
            RECONSIDERATION BASED ON NEWLY DISCOVERED EVIDENCE / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 277 Filed 03/04/20 Page 5 of 12



 1   drugs even after they went off patent. JT leads off with that assertion on page one of its motion. See

 2   ECF No. 158 at 1 (“Plaintiffs allege that Gilead entered into a ‘No-Generics Restraint’ with JT and the

 3   other defendants. Compl. ¶ 4, passim. But the only agreement to which Plaintiffs refer involving JT is

 4   the License which contains no such restriction.”). This theme continues in Japan Tobacco’s reply brief.

 5   See ECF No. 219 at 7 (“In this case, JT did nothing unlawful or anticompetitive. JT merely exercised its

 6   right to license its rights to EVG exclusively to Gilead in exchange for upfront payments and royalties.”).

 7   And it was a central theme hammered by JT’s counsel at argument:

 8                  There was no language in the [EVG] agreement that prevents Japan
                    Tobacco from developing any other drug, generic or branded, to compete
 9                  with anything that Gilead has in the marketplace. [¶] Japan Tobacco could
                    use any other drug to compete with Gilead, in combination with any other
10
                    manufacturers’ drugs. So there was no restriction on what Japan Tobacco
11                  could do in the marketplace.

12   Kelly Decl. ¶ 2, Ex. 1 at 23:17-24:3. (emphasis added). The Court found this argument dispositive,

13   reasoning that “an exclusive license without more is not an antitrust violation” and noting that “Plaintiffs

14   have not been able to point to any actual provision in the license agreement that is a No-Generics

15   Restraint.” Order at 32.

16           We now know that JT’s representations regarding the absence of any express restraint on their

17   ability to compete with Gilead, on which this Court relied, were inaccurate. The July 2003 Agreement

18   between JT and Gilead contains the very No-Generics Restraints that JT told this Court JT had not

19   entered into with Gilead. Notably, those No-Generics Restraints, like those signed by other defendants in

20   this case,

21

22

23

24

25

26           Pursuant to the July 2003 agreement, Gilead granted JT an exclusive license to develop and

27   commercialize TDF, FTC, TAF, and Truvada (TDF/FTC) in Japan for use in treating HIV infection.

28
                                                           3
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE MOTION FOR
            RECONSIDERATION BASED ON NEWLY DISCOVERED EVIDENCE / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 277 Filed 03/04/20 Page 6 of 12



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13          The 2003 Agreement’s anticompetitive provisions go well beyond those inherent in JT’s decision
14   to grant Gilead an exclusive license to EVG.
15

16

17            This restraint applies worldwide and extends beyond the expiration of Gilead’s patents.
18   Accordingly, under this agreement, even if JT had never granted Gilead an exclusive license to EVG, JT
19   would still be restrained from developing or commercializing numerous anti-HIV drugs. This new

20   evidence undermines JT’s central argument in its motion to dismiss—that its agreements are different
21   than those Gilead entered into with other companies. That argument falls apart once it is clear that JT
22   has signed the same No-Generics Restraint extending beyond the expiration of Gilead’s patents that
23   pervades each of the co-defendants’ agreements with Gilead.
24          This new evidence provides a clear basis upon which Plaintiffs could seek leave to amend that
25   was not available when they filed their opposition brief on October 18, 2019, nor at oral argument on

26   January 16, 2020. Consistent with the Ninth Circuit’s policy of “extreme liberality” in permitting

27   pleading amendments, see Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003),

28   Plaintiffs respectfully request that the Court reconsider its Order solely insofar as it dismisses with
                                                            4
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE MOTION FOR
            RECONSIDERATION BASED ON NEWLY DISCOVERED EVIDENCE / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 277 Filed 03/04/20 Page 7 of 12



 1   prejudice Plaintiffs’ claims based on the agreement between Gilead and JT. Plaintiffs merely seek a fair

 2   opportunity to amend the Complaint and cure the deficiency identified by the Court.

 3

 4          Respectfully submitted,

 5

 6    Dated: March 4, 2020                           DURIE TANGRI LLP

 7                                             By: /s/ Mark A. Lemley
                                                   MARK A. LEMLEY (SBN 155830)
 8                                                 mlemley@durietangri.com
                                                   DARALYN J. DURIE (SBN 169825)
 9                                                 ddurie@durietangri.com
                                                   DAVID McGOWAN (SBN 154289)
10                                                 dmcgowan@durietangri.com
                                                   LAURA E. MILLER (SBN 271713)
11                                                 lmiller@durietangri.com
                                                   ADITYA V. KAMDAR (SBN 324567)
12                                                 akamdar@durietangri.com
                                                   217 Leidesdorff Street
13                                                 San Francisco, CA 94111
                                                   Telephone: (415) 362-6666
14                                                 Facsimile: (415) 236-6300
15                                                   DURIE TANGRI LLP
                                                     W. HENRY HUTTINGER (SBN 312843)
16                                                   hhuttinger@durietangri.com
                                                     953 East 3rd Street
17                                                   Los Angeles, California 90013
                                                     Telephone: (213) 992-4422
18                                                   Facsimile: (415) 236-6300
19                                                   HILLIARD & SHADOWEN LLP
                                                     STEVE D. SHADOWEN (pro hac vice)
20                                                   steve@hilliardshadowenlaw.com
                                                     ROBERT C. HILLIARD (pro hac vice)
21                                                   bob@hilliardshadowenlaw.com
                                                     RICHARD BRUNNELL (pro hac vice)
22                                                   rbrunell@hilliardshadowenlaw.com
                                                     MATTHEW C. WEINER (pro hac vice)
23                                                   matt@hilliardshadowenlaw.com
                                                     FRAZAR W. THOMAS (pro hac vice)
24                                                   fraz@hilliardshadowenlaw.com
                                                     NICHOLAS W. SHADOWEN (pro hac vice)
25                                                   nick@hilliardshadowenlaw.com
                                                     1135 W. 6th Street, Suite 125
26                                                   Austin, TX 78703
                                                     Telephone: (855) 344-3298
27                                                   Facsimile: (361) 882-3015
28
                                                         5
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE MOTION FOR
            RECONSIDERATION BASED ON NEWLY DISCOVERED EVIDENCE / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 277 Filed 03/04/20 Page 8 of 12



 1                                      HAGENS BERMAN SOBOL SHAPIRO LLP
                                        STEVE W. BERMAN (pro hac vice)
 2                                      steve@hbsslaw.com
                                        1301 Second Avenue, Suite 2000
 3                                      Seattle, WA 98101
                                        Telephone: (206) 623-7292
 4                                      Facsimile: (206) 623-0594

 5                                      HAGENS BERMAN SOBOL SHAPIRO LLP
                                        THOMAS M. SOBOL (pro hac vice)
 6                                      tom@hbsslaw.com
                                        KRISTEN A. JOHNSON (pro hac vice pending)
 7                                      kristenj@hbsslaw.com
                                        GREGORY T. ARNOLD (pro hac vice)
 8                                      grega@hbsslaw.com
                                        55 Cambridge Parkway, Suite 301
 9                                      Cambridge, MA 02142
                                        Telephone: (617) 482-3700
10                                      Facsimile: (617) 482-3003
11
                                        Interim Co-Lead Counsel for Plaintiffs
12
                                        RADICE LAW FIRM, P.C.
13                                      JOHN RADICE (pro hac vice)
                                        jradice@radicelawfirm.com
14                                      DAN RUBENSTEIN (pro hac vice)
                                        drubenstein@radicelawfirm.com
15                                      475 Wall Street
                                        Princeton, NJ 08540
16                                      Telephone: (646) 245-8502
                                        Facsimile: (609) 385-0745
17
                                        SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
18                                      JAYNE A. GOLDSTEIN (pro hac vice)
                                        jgoldstein@sfmslaw.com
19                                      1625 North Commerce Parkway, Suite 320
                                        Fort Lauderdale, FL 33326
20                                      Telephone: (954) 515-0123
                                        Facsimile: (866) 300-7367
21
                                        SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
22                                      NATALIE FINKELMAN BENNETT (pro hac vice)
                                        nfinkelman@sfmslaw.com
23                                      MICHAEL OLS (pro hac vice)
                                        mols@sfmslaw.com
24                                      1845 Walnut Street, Suite 806
                                        Philadelphia, PA 19103
25                                      Telephone: (610) 891-9880
                                        Facsimile: (866) 300-7367
26
                                        SPERLING & SLATER, P.C.
27                                      PAUL E. SLATER (pro hac vice)
                                        pes@sperling-law.com
28                                      EAMON P. KELLY (pro hac vice)
                                        ekelly@sperling-law.com
                                            6
          PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE MOTION FOR
     RECONSIDERATION BASED ON NEWLY DISCOVERED EVIDENCE / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 277 Filed 03/04/20 Page 9 of 12



 1                                      ALBERTO RODRIGUEZ (pro hac vice)
                                        arodriguez@sperling-law.com
 2                                      DAVID P. GERMAINE (pro hac vice)
                                        dgermaine@sperling-law.com
 3                                      55 West Monroe, Suite 3200
                                        Chicago, IL 60603
 4                                      Telephone: (312) 641-3200
                                        Facsimile: (312) 641-6492
 5
                                        LOCKRIDGE GRINDAL NAUEN PLLP
 6                                      HEIDI M. SILTON
                                        hmsilton@locklaw.com
 7                                      KAREN H. RIEBEL (pro hac vice)
                                        khriebel@locklaw.com
 8                                      JESSICA N. SERVAIS (pro hac vice)
                                        jnservais@locklaw.com
 9                                      100 Washington Ave. S., Suite 2200
                                        Minneapolis, MN 55401
10                                      Telephone: (612) 339-6900
                                        Facsimile: (612) 339-0981
11
                                        PRITZKER LEVINE LLP
12                                      ELIZABETH C. PRITZKER (SBN 146267)
                                        ecp@pritzkerlevine.com
13                                      JONATHAN K. LEVINE (SBN 220289)
                                        jkl@pritzkerlevine.com
14                                      BETHANY CARACUZZO (SBN 190687)
                                        bc@pritzkerlevine.com
15                                      180 Grand Avenue, Suite 1390
                                        Oakland, CA 94612
16                                      Telephone: (415) 692-0772
                                        Facsimile: (415) 366-6110
17
                                        GUSTAFSON GLUEK PLLC
18                                      DANIEL C. HEDLUND (pro hac vice pending)
                                        dhedlund@gustafsongluek.com
19                                      MICHELLE J. LOOBY (pro hac vice pending)
                                        mlooby@gustafsongluek.com
20                                      120 South 6th Street, Suite 2600
                                        Minneapolis, MN 55402
21                                      Telephone: (612) 333-8844
                                        Facsimile: (612) 339-6622
22
                                        GLANCY PRONGAY & MURRAY
23                                      KEVIN F. RUF (SBN 136901)
                                        kruf@glancylaw.com
24                                      LIONEL Z. GLANCY (SBN 134180)
                                        lglancy@glancylaw.com
25                                      1925 Century Park East, Suite 2100
                                        Los Angeles, CA 90067
26                                      Telephone: (310) 201-9150
                                        Facsimile: (310) 201-9160
27

28
                                           7
          PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE MOTION FOR
     RECONSIDERATION BASED ON NEWLY DISCOVERED EVIDENCE / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 277 Filed 03/04/20 Page 10 of 12



 1                                      GLANCY PRONGAY & MURRAY
                                        LEE ALBERT (pro hac vice pending)
 2                                      lalbert@glancylaw.com
                                        BRIAN P. MURRAY (pro hac vice pending)
 3                                      bmurray@glancylaw.com
                                        GREGORY B. LINKH (pro hac vice pending)
 4                                      glinkh@glancylaw.com
                                        BRIAN D. BROOKS (pro hac vice)
 5                                      bbrooks@glancylaw.com
                                        230 Park Avenue, Suite 530
 6                                      New York, NY 10169
                                        Telephone: (212) 682-5340
 7                                      Facsimile: (212) 884-0988

 8                                      NUSSBAUM LAW GROUP, P.C.
                                        LINDA P. NUSSBAUM (pro hac vice)
 9                                      lnussbaum@nussbaumpc.com
                                        BART D. COHEN (pro hac vice pending)
10                                      bcohen@nussbaumpc.com
                                        1211 Avenue of the Americas, 40th Floor
11                                      New York, NY 10036
                                        Telephone: (917) 438-9189
12
                                        MILBERG PHILLIPS GROSSMAN LLP
13                                      MICHAEL J. GALLAGHER, JR. (pro hac vice)
                                        mgallagher@milberg.com
14                                      One Pennsylvania Plaza, 19th Floor
                                        New York, New York 10119
15                                      Telephone: (212) 594-5300

16                                      SPECTOR ROSEMAN & KODROFF P.C.
                                        EUGENE SPECTOR (pro hac vice pending)
17                                      espector@srkattorneys.com
                                        JEFFREY KODROFF (pro hac vice pending)
18                                      jkodroff@srkattorneys.com
                                        WILLIAM CALDES (pro hac vice pending)
19                                      bcaldes@srkattorneys.com
                                        JEFFREY SPECTOR (pro hac vice pending)
20                                      jspector@srkattorneys.com
                                        2001 Market Street, Suite 3420
21                                      Philadelphia, Pennsylvania 19103
                                        Telephone: (215) 496-0300
22                                      Facsimile: (215) 496-6611

23                                      Counsel for Plaintiffs

24

25

26

27

28
                                            8
          PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE MOTION FOR
     RECONSIDERATION BASED ON NEWLY DISCOVERED EVIDENCE / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 277 Filed 03/04/20 Page 11 of 12



 1                                          FILER’S ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, regarding signatures, I, W.

 3   Henry Huttinger, attest that concurrence in the filing of this document has been obtained.

 4    Dated: March 4, 2020                                             /s/ W. Henry Huttinger
                                                                      W. HENRY HUTTINGER
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                          9
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE MOTION FOR
            RECONSIDERATION BASED ON NEWLY DISCOVERED EVIDENCE / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 277 Filed 03/04/20 Page 12 of 12



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on March 4, 2020 the within document was filed with the Clerk of the Court
 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4                                                                  /s/ W. Henry Huttinger
                                                                   W. HENRY HUTTINGER
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                         10
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE MOTION FOR
            RECONSIDERATION BASED ON NEWLY DISCOVERED EVIDENCE / CASE NO. 3:19-CV-02573-EMC
